DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.

4.	Claims 1, 10-15, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oh et al. (US Publication 2020/0084428, hereinafter Oh) in view of Vaught et al. (US Publication 2013/0021373, hereinafter Vaught). 
Regarding claim 1, Oh discloses an apparatus for generating an image data stream comprising: 
a receiver circuit, wherein the receiver circuit is arranged to receive a gaze indication, wherein the gaze indication is indicative of both a head pose and a relative eye pose of a viewer, wherein the head pose comprises a head position, wherein the relative eye pose is indicative of an eye pose relative to the head pose (Oh, para. 0076-0078, the head orientation information may be information about the position, angle, and movement of the head of the user.  Information about the area that is being viewed by the user in the 360-degree video, i.e. the viewport information, may be calculated based on this information. Gaze analysis may be performed, and therefore it is possible to check the manner in which the user enjoys the 360-degree video, the area of the 360-degree video at which the user gazes, and the amount of time during which the user gazes at the 360-degree video.  The gaze analysis may be performed at the reception side and may be delivered to the transmission side through a feedback channel.  An apparatus, such as a VR display, may extract a viewport area based on the position/orientation of the head of the user, a vertical or horizontal FOV that is supported by the apparatus; the head orientation information may be information about the position, angle, and movement of the head of the user; the disclosure above indicates a unit for receiving a gaze indication, wherein the gaze indication is indicative of both a head position and a relative eye position of a viewer, relative to the head position); 
Oh, para. 0095, the transmission-side feedback-processing unit may deliver the feedback information, received from the 360-degree video reception apparatus, to the data encoder, which may differently encode the regions.  For example, the transmission-side feedback-processing unit may deliver the viewport information, received from the reception side, to the data encoder.  The data encoder may encode regions including the areas indicated by the viewport information at higher quality (UHD, etc.) than other regions; para. 0147, tiling may enable the user to enjoy or transmit only tiles corresponding to an important part or a predetermined part, such as the viewport that is being viewed by the user, to the reception side within a limited bandwidth.  The limited bandwidth may be more efficiently utilized through tiling, and calculation load may be reduced because the reception side does not process the entire 360-degree video data at once); and 
a generator circuit, wherein the generator circuit is arranged to generate the image data stream such that the data stream comprises image data for the scene, wherein the image data is generated so as to comprise at least a first image data for the visual attention region and a second image data for the scene outside the visual attention region, wherein the generator circuit is arranged to generate the image data such that the first image data comprises higher a higher quality level than for the second image data, wherein the determiner circuit is arranged to determine the visual attention region in response to the gaze indication (Oh, para. 0076-0078, as described above, the gaze analysis may be performed at the reception side and may be delivered to the transmission side through a feedback channel; para. 0095, the transmission-side feedback-processing unit may deliver the feedback information, received from the 360-degree video reception apparatus, to the data encoder, which may differently encode the regions.  For example, the transmission-side feedback-processing unit may deliver the viewport information, received from the reception side, to the data encoder.  The data encoder may encode regions including the areas indicated by the viewport information at higher quality (UHD, etc.) than other regions).
Oh does not explicitly disclose but Vaught discloses wherein the gaze indication is a gaze distance (Vaught, para’s 0159, the focal distance between the HMD device and the focal point can be calculated. When a user gazes at, and focuses on, an object (a real object, or a virtual object which is part of an augmented reality image), a focal distance can be determined which is a distance from the eye to a gaze location of the object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Vaught’s features into Oh’s invention for enhancing user’s viewing experience of the immersive video by effectively providing the area of interest being viewed by the user.

Regarding claim 10, Oh-Vaught discloses the apparatus of claim 1, wherein the generator circuit is arranged to generate the image data stream as a video data stream, wherein the video data stream comprises images corresponding to viewports for the head pose (Oh, para. 0095, the transmission-side feedback-processing unit may deliver the feedback information according to head movement and gazing information, received from the 360-degree video reception apparatus, to the data encoder, which may differently encode the regions.  For example, the transmission-side feedback-processing unit may deliver the viewport information, received from the reception side, to the data encoder.  The data encoder may encode regions including the areas indicated by the viewport information at higher quality (UHD, etc.) than other regions; para. 0147, tiling may enable the user to enjoy or transmit only tiles corresponding to an important part or a predetermined part, such as the viewport that is being viewed by the user, to the reception side within a limited bandwidth.  The limited bandwidth may be more efficiently utilized through tiling, and calculation load may be reduced because the reception side does not process the entire 360-degree video data at once).

Regarding claim 11, Oh-Vaught discloses the apparatus of claim 1, wherein the determiner circuit is arranged to determine a confidence measure for the visual attention region in response to a correlation between movement of the visual attention region in the scene and changes in the gaze indication, wherein the generator circuit is arranged to determine the quality for the first image data in response to the confidence measure (Oh, para. 0095, the transmission-side feedback-processing unit may deliver the feedback information according to head movement and gazing information, received from the 360-degree video reception apparatus, to the data encoder, which may differently encode the regions.  For example, the transmission-side feedback-processing unit may deliver the viewport information, received from the reception side, to the data encoder.  The data encoder identifies the area(s) or region(s) indicated by the viewport information, i.e., determines a confidence measure, and encodes the identified region(s) at higher quality than other regions).

Regarding claim 12, Oh-Vaught discloses the apparatus of claim 1, further comprising a processor circuit, wherein the processor circuit is arranged to execute an application for the scene, wherein the application is arranged to generate the gaze indication, wherein the application is arranged to render an image corresponding to a viewport for the viewer from the image gaze indication (Oh, para’s 0077-0078, the head orientation information may be information about the position, angle, and movement of the head of the user.  Information about the area that is being viewed by the user in the 360-degree video, i.e. the viewport information, may be calculated based on this information. An application performs gaze analysis to check the area of the 360-degree video at which the user gazes, and the amount of time during which the user gazes at the 360-degree video; Oh, para. 0095, the data encoder identifies the areas/regions indicated by the viewport information, i.e., determines a confidence measure, and encodes the identified region at higher quality than other regions; para. 0061, rendering the region(s) of the immersive video).

Regarding claim 13, Oh-Vaught discloses the apparatus of claim 1, wherein the apparatus is arranged to receive the gaze indication from a remote client, wherein the apparatus is arranged to transmit the image data stream to the remote client (Oh, para. 0095, the transmission-side feedback-processing unit may deliver the feedback information according to head movement and gazing information, received from the remote 360-degree video reception apparatus, to the data encoder, which may differently encode the regions.  For example, the transmission-side feedback-processing unit may deliver the viewport information, received from the reception side, to the data encoder.  The data encoder identifies the area(s) or region(s) indicated by the viewport information, i.e., determines a confidence measure, and encodes the identified region(s) at higher quality than other regions; para. 0061, fig. 1, transmitting the processed video region(s) to the remote reception apparatus for rendering).

Regarding claim 14, Oh-Vaught discloses the apparatus of claim 1, wherein the generator circuit is arranged to determine a viewport for the image data in response to the head pose, wherein the generator circuit is arranged to determine the first data in response to the viewport (Oh, para’s 0077-0078, the head orientation information may be information about the position, angle, and movement of the head of the user.  Information about the area that is being viewed by the user in the 360-degree video, i.e. the viewport information, may be calculated based on this information. An application performs gaze analysis to check the area of the 360-degree video at which the user gazes, and the amount of time during which the user gazes at the 360-degree video; Oh, para. 0095, the data encoder identifies the areas/regions indicated by the viewport information, i.e., determines a confidence measure, and encodes the identified region at higher quality than other regions; para. 0061, rendering the region(s) of the immersive video).

Regarding claims 15 and 20, these claims comprise limitations substantially the same as claim 1; therefore they are rejected by similar rationale.
Oh-Vaught further discloses functional code of the invention can be written on a processor-readable storage medium (see Oh, par. 0521).

5.	Claims 2 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oh-Vaught, as applied to claims 1 and 15 above,  in view of Hoover et al. (US Publication 2019/0130622, hereinafter Hoover). 
Regarding claim 2, Oh-Vaught discloses the apparatus of claim 1.
Oh-Vaught does not explicitly disclose but Hoover discloses wherein the visual attention region has an extension in at least one direction, wherein the extension is less than or equal to 10 degrees for the head pose (Hoover, para. 0154, discloses small extension for the head pose).


Regarding claim 16, this claim comprises limitations substantially the same as claim 2; therefore it is rejected by the same rationale set forth.  

6.	Claims 3, 4, 9, 17 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oh-Vaught, as applied to claim 1,  in view of Kim et al. (US Publication 2020/0228780, hereinafter Kim). 
Regarding claims 3 and 17, Oh-Vaught discloses the apparatus of claim 1.
Oh-Vaught does not explicitly disclose but Kim discloses wherein the visual attention region corresponds to a scene object (Kim, para’s 0050-0051, the space of interest “SOI” or region of interest “ROI” includes an object of interest “OOI”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s features into Oh-Vaught’s invention for enhancing user’ viewing of immersive video in the case when user focusing on a particular detail of the video content.

Regarding claims 4 and 18, Oh-Vaught-Kim discloses the apparatus of claim 3, wherein the determiner circuit is arranged to track movement of the scene object in the scene, wherein the determiner circuit is arranged to determine the visual attention region Kim, para’s 0050-0051, the SOI description information may include object speed and object vector).
The motivation and obviousness arguments are the same as claim 3 and 17.

Regarding claim 9, Oh-Vaught discloses the apparatus of claim 1, and further discloses wherein the generator circuit is arranged to generate the image data to have a higher quality level for a third image data than for a portion of the second image data, wherein the portion of the second image data is outside the predicted visual attention region (Oh, para. 0095, the transmission-side feedback-processing unit may deliver the feedback information, received from the 360-degree video reception apparatus, to the data encoder, which may differently encode the regions.  For example, the transmission-side feedback-processing unit may deliver the viewport information, received from the reception side, to the data encoder.  The data encoder may encode regions including the areas indicated by the viewport information at higher quality (UHD, etc.) than other regions; para. 0147, tiling may enable the user to enjoy or transmit only tiles corresponding to an important part or a predetermined part, such as the viewport that is being viewed by the user, to the reception side within a limited bandwidth.  The limited bandwidth may be more efficiently utilized through tiling, and calculation load may be reduced because the reception side does not process the entire 360-degree video data at once).
Oh-Vaught does not explicitly disclose but Kim discloses wherein the determiner circuit is arranged to determine a predicted visual attention region in response to movement data of a scene object corresponding to the visual attention region, wherein Kim, para’s 0050-0055, the SOI description information may include object speed and object vector; the object speed is an instantaneous speed at which an OOI moves; the object vector specifies a direction in which an OOI moves within a specific time range.  Once the OV of the OOI within a specific time or time range is known, the movement of the OOI may be predicted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s features into Oh-Vaught’s invention for enhancing user’ viewing of immersive video by displaying in different quality levels specific portions of the immersive video predicted by movement of object within the immersive video.

7.	Claims 5-8, and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oh-Vaught, as applied to claim 1,  in view of Pio et al. (US Publication 2017/0084086, hereinafter Pio). 
Regarding claims 5 and 19, Oh-Vaught discloses the apparatus of claim 1.
Oh-Vaught does not explicitly disclose but Pio discloses wherein the determiner circuit is arranged to determine the visual attention region in response to a stored user viewing behavior for the scene (Pio, para. 0067, FIG. 1C illustrates an example scene 160 for which it may be determined that users that view the scene 160 generally exhibit a vertical and horizontal viewing pattern without viewing the corners of the scene.  In this example, based on user behavior, a diamond viewport shape 162 may be utilized so that video content that is within the viewport shape boundary 162 can be streamed at a higher quality (e.g., bit rate) while video content outside 164 of the viewport shape 162 can be streamed at a lower quality).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pio’s features into Oh-Vaught’s invention for enhancing user’ viewing of immersive video by presenting specific portion  of the immersive video preferably viewed in previous viewing sessions.

Regarding claim 6, Oh-Vaught-Pio discloses the apparatus of claim 5, wherein the determiner circuit is arranged to bias the visual attention region towards regions of the scene for which the stored user viewing behavior indicates a higher view frequency (   Pio, para. 0075, the computing device 350 can utilize the probability transition map to request and buffer the viewports, or streams, that the user accessing the computing device 350 is likely to view over some period of time.  For example, if the probability transition map indicates that 99 percent of users who look at viewport A of the spherical video at playback time 1 second will continue to look at viewport A at playback time 5 seconds, then the computing device 350 can request and/or buffer data corresponding to viewport A. In another example, if the probability transition map indicates that 50 percent of users that look at viewport A at playback time 1 second will look at viewport A at playback time 5 seconds and 40 percent of users that look at viewport A at playback time 1 second will look at viewport B at playback time 5 seconds, then the computing device 350 can request and/or buffer data corresponding to both viewport A and viewport B).
The motivation and obviousness arguments are the same as claim 5.

Regarding claim 7, Oh-Vaught discloses the apparatus claim 1.
Oh-Vaught does not explicitly disclose but Pio discloses wherein the determiner circuit is arranged to determine a predicted visual attention region in response to relationship data, wherein the relationship data is indicative of previous viewing behavior relationships between different regions of the scene, wherein the generator circuit is arranged to include third image data for the predicted visual attention region in the image data stream, wherein the generator circuit is arranged to generate the image data to have a higher quality level for the third image data than for a portion of the second image data, wherein the portion of the second image data is outside the predicted visual attention region (Pio, para. 0067, FIG. 1C illustrates an example scene 160 for which it may be determined that users that view the scene 160 generally exhibit a vertical and horizontal viewing pattern without viewing the corners of the scene.  In this example, based on user behavior, a diamond viewport shape 162 may be utilized so that video content that is within the viewport shape boundary 162 can be streamed at a higher quality (e.g., bit rate) while video content outside 164 of the viewport shape 162 can be streamed at a lower quality; para. 0073, FIGS. 3A-B illustrates examples of streaming a spherical video based on social predictive data, according to an embodiment of the present disclosure.  In some embodiments, changes made by various users to a viewport direction while accessing a spherical video can be measured and evaluated, in the aggregate. These aggregated changes may be used to determine directions in which users generally position the viewport while watching the spherical video at a given playback time. These determined directions may be used to predict, for a user who has not yet viewed the spherical video, what direction the user may position the viewport at a given time. Such predictions may be utilized to enhance the playback of the video, for example, by sending the appropriate stream data for a certain direction prior to the viewport direction being changed to that direction (e.g., buffering the stream before it is in use).  For example, a determination may be made that, while watch a spherical video, 70 percent of users changed the direction being viewed starting from viewport A to viewport B at playback time 5 seconds (i.e., 5 seconds into playback of the spherical video) while 30 percent of users changed the direction being viewed starting from viewport A to viewport C at playback time 5 seconds. In this example, viewport A corresponds to a first viewing direction of the spherical video, viewport B corresponds to a second viewing direction of the spherical video, and viewport C corresponds to a third viewing direction of the spherical video.  In various embodiments, such user data can be used to generate a probability transition map (e.g., a Markov model) that provides a likelihood of a user viewing a first viewport direction transitioning to a second viewport direction at a given playback time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pio’s features into Oh-Vaught’s invention for enhancing user’ viewing of immersive video by displaying in different quality levels specific portions  of the immersive video previously viewed in other viewing sessions.

Regarding claim 8, Oh-Vaught-Pio discloses the apparatus of claim 7, wherein the relationship data is indicative of previous gaze shifts by at least one viewer, wherein the determiner circuit is arranged to determine the predicted visual attention region as a first region of the scene, wherein the first region of the scene comprises the relationship data, wherein the relationship data is indicative of a frequency of gaze shifts from the Pio, para. 0067, FIG. 1C illustrates an example scene 160 for which it may be determined that users that view the scene 160 generally exhibit a vertical and horizontal viewing pattern without viewing the corners of the scene.  In this example, based on user behavior, a diamond viewport shape 162 may be utilized so that video content that is within the viewport shape boundary 162 can be streamed at a higher quality (e.g., bit rate) while video content outside 164 of the viewport shape 162 can be streamed at a lower quality; para. 0073, FIGS. 3A-B illustrates examples of streaming a spherical video based on social predictive data, according to an embodiment of the present disclosure.  In some embodiments, changes made by various users to a viewport direction while accessing a spherical video can be measured and evaluated, in the aggregate. These aggregated changes may be used to determine directions in which users generally position the viewport while watching the spherical video at a given playback time. These determined directions may be used to predict, for a user who has not yet viewed the spherical video, what direction the user may position the viewport at a given time. Such predictions may be utilized to enhance the playback of the video, for example, by sending the appropriate stream data for a certain direction prior to the viewport direction being changed to that direction (e.g., buffering the stream before it is in use).  For example, a determination may be made that, while watch a spherical video, 70 percent of users changed the direction being viewed starting from viewport A to viewport B at playback time 5 seconds (i.e., 5 seconds into playback of the spherical video) while 30 percent of users changed the direction being viewed starting from viewport A to viewport C at playback time 5 seconds. In this example, viewport A corresponds to a first viewing direction of the spherical video, viewport B corresponds to a second viewing direction of the spherical video, and viewport C corresponds to a third viewing direction of the spherical video.  In various embodiments, such user data can be used to generate a probability transition map that provides a likelihood of a user viewing a first viewport direction transitioning to a second viewport direction at a given playback time, i.e., a probability or likelihood of a user viewing a first viewport direction transitioning to a second viewport direction at a given playback time exceeds a threshold).
The motivation and obviousness arguments are the same as claim 7.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/           Primary Examiner, Art Unit 2484